DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on July 29, 2022 is acknowledged.  Claims 1, 3, and 12 are amended with Claim 1 is canceled.  Claims 1 and 3-13 are pending with claims 3-5 being withdrawn to a non-elected invention based on Applicants’ election made in Applicants’ Response to the Election / Restriction filed on April 4, 2022.  Thus, Claims 1 and 6-13 are further examined on the merits in the U.S. National stage application. 

Specification
The amendments to the title and the specification are acceptable (pp. 3 and 4 of Applicants’ reply filed on July 29, 2022 and preliminary amendment filed on December 5, 2019).  

The disclosure is objected to because of the following informality:  
	“the air suction port is crescent.” (¶ 0002, last line) should be ‘the air suction port is crescent-shaped.’, and
	Applicants have added new Fig. 23 to correspond with ¶ 0056 of the specification (last two sentences of p. 9 of Applicants’ reply), however, the written description of ¶ 0056 indicates the contents of ¶ 0056 are not shown in the drawings (¶ 0056, line 1). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art (AAPA) in view of CN206035814U (Fan et al.; published on March 22, 2017) (FAN).
	In reference to Claim 1, AAPA teaches
		A compressor (“a compressor of related technologies”, ¶ 0002, line 1; and the description further relates the compressor of PRIOR ART Fig. 1 with the compressors of Figs. 9 and 17 of the invention, ¶ 0052, especially lines 6-8, PRIOR ART Figs. 1-4c; the Examiner also notes that PRIOR ART Fig. 1 is substantially similar to Figs. 9 and 17 regarding the layout of the structures contained therein), comprising:
			a main shaft (main shaft 10, ¶ 0045, PRIOR ART Figs. 1 and 2) provided with a convex portion (convex portion 11, ¶ 0045), and a slip sheet (slip sheet 12, ¶ 0045 and ¶ 0052, line 1) installed on the convex portion (11); 
			a cylinder (“a top view of a cylinder of a compressor of related technologies”, ¶ 0002, line 1; overall structure that includes 22 and 11 and 12 and crossed by the lead line of reference numeral 11 in PRIOR ART Fig. 1), wherein the convex portion (11) and the slip sheet (12) are penetrated in an inner cavity (spaced defined inbound of 22 where 11 is disposed) of the cylinder; and
			an upper flange (“upper and lower flanges”, ¶ 0051) and a lower flange (D, Examiner’s ANNOTATED Figs. 1 and 2 of AAPA; the bottom structure that defines the air suction port 31 shown in light grey coloring), the cylinder is located between the upper flange and the lower flange (the F1 forces during operation of the compressor are applied by the upper and lower flanges, ¶ 0051, lines 1-7, PRIOR ART Fig. 3), and the lower flange forms the air inlet and outlet device (air comes in through the radial suction port E to 31 and exits through exhaust ports F; and the radial suction port E and exhaust ports Fare in the same locations as shown in Fig. 9 which is substantially the same figure as PRIOR ART Fig. 1), the air inlet and outlet device sleeved on the main shaft (10, PRIOR ART Figs. 1-3c), and the air inlet and outlet device comprises a body (the structure of the lower flange is a structural body, PRIOR ART Fig 1), an air suction port (31; shown in light grey coloring in PRIOR ART Fig. 1) communicating with the inner cavity is formed on an end of the body facing to the cylinder (PRIOR ART Fig. 1), the air suction port (31, Examiner’s ANNOTATED Figs. 1 and 2 of AAPA) comprises an outer side (A, Examiner’s ANNOTATED Figs. 1 and 2 of AAPA), an inner side (B, Examiner’s ANNOTATED Figs. 1 and 2 of AAPA) and a connecting side (C, Examiner’s ANNOTATED Figs. 1 and 2 of AAPA) located between the outer side (A) and the inner side (B); 
				wherein the outer side (A) is overlapped with an inner wall of the cylinder (a portion of 22 overlaps an outer portion of 31 that includes the outer side A), the inner side (B) is overlapped with an outer wall of the convex portion (a portion of 11 overlaps an inner portion of 31 that includes the inner side B), and when the basic-volume of the cylinder is the maximum (S, ¶ 0052, line 2, PRIOR ART Fig. 1), the connecting side (of 31) is located on an inner side of the side wall of the slip sheet (the connecting side C of 31 is adjacently located at the inner side of the side wall of the particular slip sheet located at the end of the lead line of reference numeral 12 as shown in PRIOR ART Fig. 1), and the side wall (the particular slip sheet located at the end of the lead line of reference numeral 12 in PRIOR ART Fig. 1) of the slip sheet (12) is closest to the air suction port (31) and facing to a rotating direction of the main shaft (rotation direction is clockwise as indicated by the rotation arrow at the top of PRIOR ART Fig. 1 and the right portion of the wall of 12 faces the right side wall of the cylinder into the rotation direction as shown in PRIOR ART Fig. 1).
AAPA is silent about the body of the lower flange specifically comprising a disk body.  FAN teaches a compressor (English Abstract, “a gas is compressed and expanded”, p. 3, last paragraph, lines 5 and 6) where the air suction port is defined in a body formed as a thin disk (plate structure that includes 4 and stator cover 9 are both formed as disks/plates, Fig. 5) that enclose the interior chamber.
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to have the body that is formed more particularly as a disk/plate body as taught by FAN and incorporate such a structure into AAPA’s compressor for at least the benefit of providing a robust construction for the cylinder that is effective in closing off the interior space so that the compressor effectively operates to compress a fluid.      
	
    PNG
    media_image1.png
    828
    652
    media_image1.png
    Greyscale

Examiner’s ANNOTATED PRIOR ART Fig. 1 of AAPA
	In reference to Claim 6, AAPA teaches a radial air suction port (E, Examiner’s ANNOTATED PRIOR ART Figs. 1 and 2 of AAPA; PRIOR ART Fig. 1 is substantially the same figure as Fig. 9 which shows the dashed line structure 32 in the same location as labeled as the radial air suction port, ¶ 0054) communicating with the air suction port (31) is further formed in the body.  Similar to Claim 1 above, AAPA is silent about the body of the lower flange comprising a disk body.  FAN teaches a compressor (English Abstract, “a gas is compressed and expanded”, p. 3, last paragraph, lines 5 and 6) where the air suction port is defined in a body formed as a thin disk (plate structure that includes 4 and stator cover 9 are both formed as disks/plates, Fig. 5) that enclose the interior chamber.
	It would be obvious to the PHOSITA before the effective filing date of the invention to have the body that is formed more particularly as a disk/plate body as taught by FAN and incorporate such a structure into AAPA’s compressor for at least the benefit of providing a robust construction for the cylinder that is effective in closing off the interior space so that the compressor effectively operates to compress a fluid.      
	In reference to Claim 7, AAPA further teaches that the connecting side (C, Examiner’s ANNOTATED PRIOR ART Figs. 1 and 2) is connected between a first end of the outer side (A) and a first end of the inner side (B), and the air suction port (31) further comprises a transition side (side G transitions A to B,  Examiner’s ANNOTATED PRIOR ART Figs. 1 and 2 of AAPA)  connected between a second end of the outer side (A) and a second end of the inner side (B).  
	In reference to Claim 8, AAPA also teaches that the cylinder (includes 11, PRIOR ART Fig. 1) comprises a bearing outer ring (H, Examiner’s ANNOTATED PRIOR ART Figs. 1 and 2 of AAPA) and a bearing inner ring (22) arranged in the bearing outer ring (N), the outer side (A) is overlapped with the inner wall of the bearing inner ring (22).  
	In reference to Claim 9, AAPA further teaches that the cylinder (includes 11) further comprises a holder (I, Examiner’s ANNOTATED PRIOR ART Fig. 1 of AAPA; PRIOR ART Fig. 1 is substantially the same figure as Fig. 9 which shows the structure 23 in the same location and labeled as the holder, ¶ 0054) and a rolling body (J, Examiner’s ANNOTATED PRIOR ART Fig. 1; PRIOR ART Fig. 1 is substantially the same figure as Fig. 9 which shows the structure 24 in the same location and labeled as the rolling body, ¶ 0054) which are arranged between the bearing outer ring (H) and the bearing inner ring (22).   
	In reference to Claims 10-12 these claims call out an exhaust port and features associated therewith. AAPA does not explicitly call out an exhaust port and features associated therewith within the written description of the specification as it applies/described PRIOR ART Figs. 1-4c.  The PHOSITA would notice, however, that the structures of Figs. 9 and 11 which call out as exhaust ports (33, ¶ 0045) have the same orientation and shape as those in PRIOR ART Fig. 1 and are positionally located at the same location relative to the other structures of the cylinder as Figs. 9 and 11; and as described above Applicants associate PRIOR ART Fig. 1 with Fig. 9 and 17 acknowledging that these are related structures, ¶ 0052, last three lines).  Thus, by this association the PHOSITA can see the PRIOR ART Fig. 1 teaches an exhaust port (Claim 10) or a plurality of exhaust ports (Claim 12) and the same kind of cylinder (i.e., only the shape of the air suction port 31 is different, compare 31 of PRIOR ART Fig. 2 with 31 of Fig. 10).  Since the PRIOR ART Fig. 1 and Fig. 9 are identical except for the air suction port shape, the PHOSITA can visually see that that the exhaust port of PRIOR ART Fig. 1 can be covered by the slip sheet of PRIOR ART Fig. 1 (Claim 10) similarly to Fig. 9 which means that width L1 of the exhaust port is less than the thickness L2 of the slip sheet (Claim 11).   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and FAN as applied to Claim 1 above, and further in view of JP2005-002947A (Araki et al.; published on January 6, 2005) (ARAKI) (an English translation of JP2005-002947A has been previously provided for Applicants’ convenience). 
	In reference to Claim 13, AAPA teaches a compressor according to Claim 1 (see the rejection of Claim 1 above where AAPA’s compressor compresses a gas, ¶ 0002, PRIOR ART Figs. 1-4c).  AAPA is silent about the compressor being used in an air conditioner application.  ARAKI teaches a compressor (title, English Abstract, Figs. 1-6) that is part of an air conditioner (pumps refrigerant, PROBLEM TO BE SOLVED, line 1 of the English Abstract and BACKGROUND OF THE INVENTION, lines 1-3).
	It would be obvious to the PHOSITA before the effective fling date of the invention to utilize AAPA’s compressor in an air conditioner application as taught by ARAKI for at least the benefit of using the compressor in a commercially viable product application.


Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on July 29, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ assertion that FAN (CN206035814U) does not teach the amended limitation recited in independent Claim 1 of “when the basic-volume of the cylinder is at a maximum, the connecting side is overlapped with a side wall of the slip sheet or is located on an inner side of the side wall of the slip sheet, and the side wall of the slip sheet is closest to the air suction port and facing to a rotating direction of the main body” (pp. 12-14 of Applicants’ reply) has been fully considered and is persuasive.  Thus, the former 35 U.S.C. 102 rejection of Claim 1 based on FAN has been withdrawn.  Upon further consideration and search, amended Claim 1 now reads on Applicants’ Admitted Prior Art (PRIOR ART Figs. 1-4c) in view of FAN under 35 U.S.C. 103 and is fully cited and described above.  


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  DE3801306A1 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday October 31, 2022
	
	
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746